USCA4 Appeal: 22-1234       Doc: 24        Filed: 09/12/2022      Pg: 1 of 3




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 22-1234


        STERLING L. SINGLETON,

                             Plaintiff – Appellant,

                      v.

        FRANK RICHARDSON; WARDEN JOYNER; WAYNE BOWMAN,

                             Defendants – Appellees,

                      and

        SCDC; BRYAN P. STIRLING, Director of SCDC; ASSOCIATE WARDEN
        SHARP; WARDEN ASSOCIATE TISDALE

                             Defendants.



        Appeal from the United States District Court for the District of South Carolina, at Beaufort.
        Molly Hughes Cherry, Magistrate Judge. (9:21-cv-00650-JMC-MHC)


        Submitted: September 8, 2022                                 Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.
USCA4 Appeal: 22-1234      Doc: 24         Filed: 09/12/2022    Pg: 2 of 3




        Sterling L. Singleton, Appellant Pro Se. Elloree Ann Ganes, Evan Michael Sobocinski,
        HOOD LAW FIRM, Charleston, South Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-1234      Doc: 24        Filed: 09/12/2022     Pg: 3 of 3




        PER CURIAM:

              Sterling L. Singleton seeks to appeal the magistrate judge’s orders (a) denying

        Singleton’s motion to appoint counsel; and (b) denying Singleton’s five motions to compel

        discovery. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291,

        and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b);

        Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The orders that

        Singleton seeks to appeal are neither final orders, given that litigation on his remaining

        claims against the remaining Defendants is ongoing, nor are they appealable interlocutory

        or collateral orders. Accordingly, we dismiss this appeal for lack of jurisdiction. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.


                                                                                     DISMISSED




                                                    3